U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedAugust 31, 2009 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: HIGHLAND BUSINESS SERVICES, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-1607874 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15th Drive Phoenix, AZ 85023 (Address of Principal Executive Offices) (Zip Code) (602) 375-0888 (Issuer's telephone number) Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o The number of outstanding shares of the issuer's common stock, $0.001 par value, as ofAugust 31, 2009was 6,946,100. 1 HIGHLAND BUSINESS SERVICES, INC. TABLE OF CONTENTS Part I Financial Information 3 Item 1. Financial Statements: 3 Condensed Balance Sheets for the period endedAugust 31, 2009(unaudited) and for the year ended May 31, 2009 3 Unaudited Condensed Statements of Operations for the three months endedAugust 31, 2009and 2008, and cumulative during development stage from February 24, 2006 (inception) throughAugust 31, 2009 4 Unaudited Statements of Stockholders' Equity for the period from February 24, 2006 (inception) through August 31, 2009 5 Unaudited Condensed Statements of Cash Flows for thethree months ended August 31, 2009 and 2008, and cumulative during development stage from February 24, 2006 (inception) through August 31, 2009 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative andQualitative DisclosuresAbout Market Risk 10 Item 4T. Controls and Procedures 10 Part II Other Information 11 Item 1. Legal Proceedings 11 Item 1A.
